                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

ERIC MATHIS                                           Case No. 19-45744-mlo
CODY MATHIS,                                          Chapter 7
                                                      Hon. ​Maria L. Oxholm
      Debtor(s).


                             TRUSTEE'S RESPONSE TO
                              MOTION TO LIFT STAY

      Timothy J. Miller, by and through his attorneys, Clayson, Schneider and

Miller, P.C., states as follows his Response to Motion to Lift Stay filed by creditor

U.S. Bank National Association ​(Docket No. 10):​

   1. Admitted.

   2. Admitted that U.S. Bank National Association is the noteholder. Denied as

      to entitlement to foreclosure due to bankruptcy proceedings.

   3. Admitted.

   4. Admitted.

   5. Paragraph 5 is a summary of a Bankruptcy Code provision for which no

      response is required.

   6. Neither agree nor deny.




  19-45744-mlo      Doc 18   Filed 05/24/19   Entered 05/24/19 09:51:23   Page 1 of 3
   7. Neither agree nor deny.

   8. Neither agree nor deny.

   9. Admitted, as to the value that is stated in the schedules. But the estate has

      not had an opportunity to evaluate.

   10. Denied. Movant is adequately protected and the Trustee should be allowed

      opportunity to market the property for the benefit of the estate.

   11. Denied. Estate has potential interest in the property.

   12. Paragraph 12 consists of a request for relief for which no response is

      required. Nevertheless, the Trustee objects to the relief requested therein.

   13. Paragraph 13 consists of a request for relief for which no response is

      required. Nevertheless, the Trustee objects to the relief requested therein.

   14. Denied. No concurrence was requested from the estate.

      WHEREFORE​, Timothy J. Miller, Trustee, prays for entry of an order

denying the Motion of U.S. Bank National Association for relief from the

automatic stay.

      [signature on next page]




  19-45744-mlo    Doc 18   Filed 05/24/19   Entered 05/24/19 09:51:23     Page 2 of 3
                              Respectfully submitted,

                              CLAYSON, SCHNEIDER & MILLER P.C.

Dated: May 24, 2019           /s/ Peter F. Schneider, attorney
                              Peter F. Schneider (P75256)
                              645 Griswold St., Suite 3900
                              Detroit, MI 48226
                              (313)237-0850 ext. 4
                              pete@detlegal.com




 19-45744-mlo   Doc 18   Filed 05/24/19   Entered 05/24/19 09:51:23   Page 3 of 3
